DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted July 3, 2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claims 8-14 are objected to because of the following informalities:  
Claim 8, lines 9-10 recite “the fixing frame” however line 4 introduces “a plurality of fixing frames”. Since line 4 introduced multiple fixing frames, if lines 9-10 refer to only a single “fixing frame” then it is unclear to which one the claim refers. It appears lines 9-10 are attempting to define features of every fixing frame, and therefore lines 9-10 could be amended to recite “a corresponding fixing frame” to apply the features to every fixing frame.
Claims 9-14 depend from claim 8 and are objected to for depending from an objected claim.
every fixing frame, then line 2 should be amended to recite “each fixing frame”. 
Claim 9, lines 2-3 introduce “a first fixing plate” and “a second fixing plate” for the fixing frame, and lines 2-3 specifically state “a second fixing plate coupled to the first fixing plate”. Similar to the issue above, there will be multiple “first fixing plates” and “second fixing plates” if there are multiple “fixing frames”. The examiner recommends amending lines 2-3 to recite “a second fixing plate coupled to the respective first fixing plate” in order to clarify the claim is referring to the paired fixing plates for each fixing frame. 
Claim 9, lines 4-5 recite “the first fixing plate”, “the second fixing plate”, “the fan”, and “the fixing frame” and since there will be multiple first and second fixing plates, fans, and fixing frames, the examiner recommends amending the language to refer to the respective components. Such as amending line 4 to recite “each first fixing plate is perpendicularly coupled to the respective second fixing plate” and amending line 5 to recite “each second fixing plate extends away from the respective fan when the respective fixing frame”.
Claim 10, line 2 recites “the first fixing plate” and line 3 recites “the fan” and both should be changed accordingly.
Claim 11, line 2 recites “the latching hole” and “the second fixing plate” which both raise the same issue.
Claim 12, line 2 recites “the collar” which raises the same issue. Claim 8 previously introduced “a plurality of collars”.

Claim 13, line 6 recites “the collar” which raises the same issue.
Claim 14, line 2 recites “the positioning post” and line 4 recites “the second fixing plate” which both raise the same issue. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6, line 3 recites “the positioning hole” which lacks proper antecedent basis. Claim 6 depends indirectly from claims 1 and 3, which both introduce different “holes” (claim 1 introduces “a latching hole” and claim 3 introduces “a through hole”) and therefore it is unclear if claim 6 contains a typo and should refer to one of the previous holes or should be introducing a third type of hole. The examiner notes claim 6, line 5 also recites “the positioning hole” twice. 
	Upon inspection of the applicant’s specification, it appears “the positioning hole” is reference number 34 (see paragraph 19), shown in Figure 2, and is the hole within 
	Claim 13, line 3 similarly recites “the positioning hole” which also lacks proper antecedent basis and renders the claim indefinite for the same reasons.
	Claim 14 depends from claim 13 and contains its limitations and therefore is rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,404,510 to Zhu et al in view of US 9,157,457 to Hou et al.
In Reference to Claim 1
Zhu teaches:
	A fan fixing structure comprising:
	a mounting plate (2); 
a fixing frame (3) mounted to a fan (1); and 
5wherein:
the fixing frame defines a latching hole (324); 
10the mounting plate comprises a positioning post (6) configured to protrude through the latching hole; and 
the fixing frame mounts the fan to the mounting plate (see column 2, line 61 through column 3, line 11 and column 3, lines 26-31 and Figure 1a).
Zhu fails to teach:
	A collar and the collar is received in the latching hole, defines a latching slot, and an edge of the fixing frame is latched in the latching slot.

	A fan fixing structure comprising a fixing frame (120) defining a latching hole (122), a positioning post (fixing member 300), and a collar (cushion pad 160) received in the latching hole, wherein the collar defines a latching slot (not numbered, the top and bottom sections of the collar surround the bottom surface of fixing frame 120, the latching slot is the space between the top and bottom sections where the fixing frame is located, see Figure 5) and an edge (not numbered, portion of the fixing frame between the top and bottom sections of the collar, see Figure 5) of the fixing frame is latched in the latching slot (see column 3, lines 3-14, column 4, lines 1-22 and Figures 1 and 5). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fan fixing structure of Zhu by adding a collar with a latching slot and a hole through which the positioning post can protrude as taught by Hou as both references are directed to cases for fans and their mounting structures, and for the purpose of reducing vibrations caused by the rotation of the fan (column 4, lines 19-21 of Hou).
	When adding the collar of Hou to the fan fixing structure of Zhu, the collar would be located in the latching hole, and therefore the positioning post would protrude through the collar to prevent movement of the fixing frame relative to the mounting plate.
In Reference to Claim 2#
Zhu as modified by Hou teaches:

	the first fixing plate is perpendicularly coupled to the second fixing plate; and
	the second fixing plate extends away from the fan when the fixing frame is mounted to the fan (see annotated section of Figure 1a of Zhu below).

    PNG
    media_image1.png
    481
    469
    media_image1.png
    Greyscale

In Reference to Claim 3#
Zhu as modified by Hou teaches:
	The fan fixing structure of claim 2, wherein:
	the first fixing plate is mounted to the fan and defines a through hole (not numbered, see annotated portion of Figure 1a of Zhu with the rejection of claim 2); and
	wind energy output by the fan is transmitted through the through hole. 
In Reference to Claim 4#

	The fan fixing structure of claim 3, wherein:
	the latching hole is defined in the second fixing plate (see Figure 1a of Zhu).
In Reference to Claim 5#
Zhu as modified by Hou teaches:
	The fan fixing structure of claim 4, wherein:
	the collar is made of rubber (column 4, lines 7-10 of Hou).
In Reference to Claim 8
Zhu teaches:
	A fan fixing structure for fixing a plurality of fans (1) in a chassis, the fan fixing structure comprising:
	a mounting plate (2) comprising a plurality of positioning posts (6); 
a plurality of fixing frames (3) mounted to the plurality of fans; and 
5wherein:
each fixing frame defines at least one latching hole (324); 
each positioning post is configured to protrude through a corresponding one of the latching holes;
the fixing frames mount the fans to the mounting plate (see column 2, line 61 through column 3, line 11 and column 3, lines 26-31 and Figure 1a).
Zhu fails to teach:
	A plurality of collars, each of the at least on the latching holes is configured to receive a corresponding one of the plurality of collars, each of the plurality of collars 
Hou teaches:
	A fan fixing structure comprising a fixing frame (120) defining a plurality of latching holes (122), a plurality of positioning posts (fixing members 300), and a plurality of collars (cushion pads 160) received in the respective latching holes, wherein each collar defines a latching slot (not numbered, the top and bottom sections of the collar surround the bottom surface of fixing frame 120, the latching slot is the space between the top and bottom sections where the fixing frame is located, see Figure 5) and an edge (not numbered, portion of the fixing frame between the top and bottom sections of the collar, see Figure 5) of the fixing frame is latched in the latching slot (see column 3, lines 3-14, column 4, lines 1-22 and Figures 1 and 5). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fan fixing structure of Zhu by adding a plurality of collars, each with a latching slot and a hole through which the positioning post can protrude as taught by Hou as both references are directed to cases for fans and their mounting structures, and for the purpose of reducing vibrations caused by the rotation of the fan (column 4, lines 19-21 of Hou).
	When adding the collars of Hou to the fan fixing structure of Zhu, the collars would be located in the respective latching holes, and therefore each positioning post would protrude through a respective collar to prevent movement of the fixing frames relative to the mounting plate.
In Reference to Claim 9

	The fan fixing structure of claim 8, wherein:
	each fixing frame comprises a first fixing plate (not numbered, see annotated section of Figure 1a with the rejection of claim 2) and a second fixing plate (322 of Zhu) coupled to the respective first fixing plate;
	each first fixing plate is perpendicularly coupled to the respective second fixing plate; and
	each second fixing plate extends away from the respective fan when the respective fixing frame is mounted to the fan (see annotated section of Figure 1a of Zhu with the rejection of claim 2).
In Reference to Claim 10#
Zhu as modified by Hou teaches:
	The fan fixing structure of claim 9, wherein:
	each first fixing plate is mounted to the fan and defines a through hole (not numbered, see annotated portion of Figure 1a of Zhu with the rejection of claim 2); and
	wind energy output by the respective fan is transmitted through the through hole (see Figure 1a of Zhu). 
In Reference to Claim 11#
Zhu as modified by Hou teaches:
	The fan fixing structure of claim 10, wherein:
	each latching hole is defined in one of the second fixing plates (see Figure 1a of Zhu). 
In Reference to Claim 12#

	The fan fixing structure of claim 11, wherein:
	each collar is made of rubber (column 4, lines 7-10 of Hou).

Claims 6 and 13, as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,404,510 to Zhu as modified by US 9,157,457 to Hou as applied to claim 5 above, and further in view of US 7,488,152 to Liang.
In Reference to Claims 6 and 13
Zhu as modified by Hou teaches:
	The fan fixing structures of claims 5 and 12, wherein:
	the positioning post is cylindrical (see Figure 1a of Zhu);
	the positioning post has a diameter and a positioning hole (not numbered, holes within collars 160 of Hou which accommodate the positioning post, see Figure 1 of Hou) has a diameter; and
	when the positioning post protrudes into the positioning hole, the collar surrounds the positioning post.
Zhu as modified by Hou fails to teach:
	The diameter of the positioning post is larger than the diameter of the positioning hole, such that the positioning hole expands to sleeve the collar on the positioning post.
Liang teaches:
	A fan fixing structure comprising a fixing frame (not numbered, frame surrounding fan 20), a collar (30, 32) having positioning hole (321, see column 2, lines 38-41) with a 
	Figure 7 shows the positioning post has a central region (441) which has a larger diameter. The larger diameter causes the positioning hole (321) of the collar to expand which sleeves the collar to the positioning post and tightly latches the collar to the positioning post (column 5, lines 50-55). 
	Examiner’s comment: regarding the positioning hole 321, it appears the reference line in Figure 7 may identify the incorrect feature. The reference line points to the inner surface of the latching hole 22, however the written description states the “through-hole 321” is for the “hollow tube 32” (see column 2, lines 39-41). The examiner is relying on the written description and the structural features clearly shown in the Figures as support for the teaching. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fan fixing structure of Zhu as modified by Hou by sizing the positioning post to have a larger diameter than the positioning hole as taught by Liang as both references are directed to frames and support structures for a fan, and for the purpose of tightly latching the positioning post to the collar and reducing dislocation caused by vibrations (column 5, lines 50-55 of Liang).

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,404,510 to Zhu as modified by US 9,157,457 to Hou as applied to claim 5 above, and further in view of US 2013/0216372 to Wang.
In Reference to Claim 7
Zhu as modified by Hou teaches:
	The fan fixing structure of claim 5, comprising the positioning post and the second fixing plate which has a surface (see Figure 1a of Zhu), and wherein the fan is mounted on the mounting plate.
Zhu as modified by Hou fails to teach:
	The positioning post comprises a barbed tip and the barbed tip resists against the surface of the second fixing plate. 
Wang teaches:
	A fan (200) comprising a positioning post (320) which has a barbed tip (323) (see paragraphs 20 and 23 and Figure 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fan fixing structure of Zhu as modified by Hou by adding a barbed tip to the positioning post as taught by Wang as both references are directed to fans and fixing members, and for the purpose of preventing the positioning post from being removed (paragraph 23, lines 45 of Wang).
	When modifying the positioning post of Zhu by adding the barbed tip of Wang, the barbed tip would resist against movement of the surface of the second fixing plate relative to the mounting plate. Movement of the fan away from the second surface is further prevented. 
14, as far as the claim is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,404,510 to Zhu as modified by US 9,157,457 to Hou and US 7,488,152 to Liang as applied to claim 13 above, and further in view of US 2013/0216372 to Wang.
In Reference to Claim 14
Zhu as modified by Hou and Liang teaches:
	The fan fixing structure of claim 13 comprising the positioning post and the second fixing plate which has a surface (see Figure 1a of Zhu), and wherein the fan is mounted on the mounting plate.
Zhu as modified by Hou and Liang fails to teach:
	The positioning post comprises a barbed tip and the barbed tip resists against the surface of the second fixing plate. 
Wang teaches:
	A fan (200) comprising a positioning post (320) which has a barbed tip (323) (see paragraphs 20 and 23 and Figure 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fan fixing structure of Zhu as modified by Hou and Liang by adding a barbed tip to the positioning post as taught by Wang as both references are directed to fans and fixing members, and for the purpose of preventing the positioning post from being removed (paragraph 23, lines 45 of Wang).
	When modifying the positioning post of Zhu by adding the barbed tip of Wang, the barbed tip would resist against movement of the surface of the second fixing plate . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0286100 to Hu et al teaches a fixing frame comprising which is attached to a positioning post. US 8,177,504 to Zhang et al teaches a fan with a fixing frame and a positioning post with stoppers attached to the outer surface of the positioning post. US 7,839,639 to Najbert teaches a fan with a fixing frame and rubber collars which reduce vibrations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745